
	

113 S650 IS: Access to Independent Health Insurance Advisors Act of 2013
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 650
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  preserve consumer and employer access to licensed independent insurance
		  producers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Independent Health
			 Insurance Advisors Act of 2013.
		2.FindingsCongress finds the following:
			(1)Licensed
			 independent insurance producers (agents and brokers) provide a wide range of
			 services for both individual consumers and the business community. Producers
			 interface with insurers, acquire quotes, analyze plan options, and consult
			 clients through the purchase of health insurance.
			(2)Licensed
			 independent insurance producers provide guidance regarding benefit and
			 contribution arrangements to ensure compliance with applicable State and
			 Federal laws and regulations; assist with establishing section 125 plan tax
			 savings under the Internal Revenue Code, health reimbursement arrangements,
			 flexible spending arrangements, evaluating and securing small business tax
			 credits as provided in the Patient Protection and Affordable Care Act, and
			 other programs to maximize tax advantages and ensure compliance with applicable
			 Internal Revenue Service guidelines; create educational materials and provide
			 on-site assistance to aid in employee benefit communication; assist in managing
			 eligibility for new hires and terminated employees; provide advocacy for
			 employees through the health insurance claim process; and advocate for
			 employers with insurers in developing proposals, renewals, and for service
			 issues throughout the year.
			(3)In order to meet
			 these responsibilities, licensed independent insurance producers are required
			 to complete continuing education on an ongoing basis in order to maintain
			 appropriate licenses. This requirement to maintain educational standards helps
			 assure the insured public that producers remain current with the ever-evolving
			 insurance market.
			(4)It is essential
			 that licensed independent insurance producers continue to perform these duties,
			 and others, as the Patient Protection and Affordable Care Act has made
			 significant changes to the regulatory environment for health plans. To
			 understand these changes, employers and consumers will need professional
			 guidance even more in the future. This service is especially important for
			 small businesses, as such producers often fill the role of a human resources
			 department as well as professional consultant.
			(5)The National
			 Association of Insurance Commissioners (NAIC), whose core mission is to protect
			 consumers in all aspects of the business of insurance, strongly advocates for
			 the continuing role of licensed independent insurance producers in health
			 insurance, and has expressed that the ability of insurance agents and brokers
			 to continue assisting health insurance consumers at a time of rapid insurance
			 market changes is more essential than ever. On November 22, 2011, the NAIC
			 adopted a resolution stating that Congress should expeditiously consider
			 legislation amending the MLR provisions of the PPACA in order to preserve
			 consumer access to agents and brokers.
			(6)It is critical
			 that the indispensable role played by licensed independent insurance producers
			 is recognized and protected.
			3.Protecting the
			 ability of licensed independent insurance producers to continue to serve the
			 public
			(a)In
			 generalSection 2718 of the
			 Public Health Service Act (42 U.S.C. 300gg–18), as inserted by section 1001 and
			 amended by section 10101(f) of the Patient Protection and Affordable Care Act
			 (Public Law 110–148), is amended—
				(1)in subsection
			 (a)(3), by inserting , remuneration paid for licensed independent
			 insurance producers, after State taxes; and
				(2)in subsection
			 (b)(1)—
					(A)in the matter
			 preceding clause (i) of subparagraph (A), by inserting , remuneration
			 paid for licensed independent insurance producers in the individual and small
			 group market, after State taxes; and
					(B)in subparagraph
			 (B)(i)(II), by inserting , remuneration paid for licensed independent
			 insurance producers in the individual and small group market, after
			 State taxes; and
					(3)by adding at the
			 end the following:
					
						(f)Independent
				insurance producer remuneration definitionsFor purposes of this
				section:
							(1)The term
				independent insurance producer means an insurance agent or broker,
				insurance consultant, benefit specialist, limited insurance representative, and
				any other person required to be licensed under the laws of the particular State
				to sell, solicit, negotiate, service, effect, procure, renew or bind policies
				of insurance coverage or offer advice, counsel, opinions, or services related
				to insurance.
							(2)The term
				remuneration means compensation earned from an insurance issuer
				for services rendered under contractual agreement which may include commissions
				or any other thing of value but which shall not include production
				bonuses.
							.
				(b)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall amend any applicable regulations as
			 necessary to implement the amendments made by subsection (a).
			
